Citation Nr: 0304986	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel

INTRODUCTION

The veteran had active service from February 1985 to June 
1993.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
in New York, New York (RO), granted the veteran service 
connection for residuals, right ankle fracture, with 
secondary osteomyelitis, postoperative, and assigned this 
disability a noncompensable evaluation, effective from June 
29, 1993.  By rating decision dated February 1995, the RO 
increased the evaluation assigned the veteran's right ankle 
disability to 10 percent, effective from June 29, 1993.  In 
April 1997 and March 1999, the Board remanded this claim to 
the RO for additional development.

The Board notes that, during a hearing held at the RO before 
the undersigned Veterans Law Judge in January 1997, the 
veteran appeared to raise a claim of entitlement to an 
increased evaluation for a back disorder.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claim's equitable disposition. 

2.  Since the RO service connected the veteran's right ankle 
disability, this disability has objectively manifested as 
occasional tenderness over the talotibial joint and swelling 
and no more than moderate limitation of motion with 
occasional weakness and pain.   

3.  The veteran's right ankle disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a right ankle fracture have not been 
met.  U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an initial evaluation in excess of 10 percent for a right 
ankle disability.  In a rating decision dated August 1993, 
the RO granted the veteran service connection for a right 
ankle disability and assigned that disability an initial 
noncompensable evaluation.  Thereafter, the veteran appealed 
the noncompensable evaluation that the RO assigned by filing 
a notice of disagreement in October 1993 and a substantive 
appeal in January 1994.  The RO increased the evaluation 
assigned the veteran's right ankle disability to 10 percent 
in a rating decision dated February 1995, but this action did 
not fully satisfy the veteran's appeal.

While the veteran's appeal was pending, the President signed 
into law legislation that, in part, enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002)).  Further, during the pendency of 
this appeal, in August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a supplemental 
statement of the case issued in November 2002, the RO 
informed the veteran of the provisions of the new law and 
considered her claim pursuant thereto.  As explained in 
greater detail below, prior to doing so, VA, via the RO and 
the Board, undertook all development necessary to comply with 
the notification and assistance requirements of the VCAA.  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate her claim and explained to 
her who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in letters dated 
June 1997 and September 1997, the RO advised the veteran to 
submit VA and private records of treatment of her right 
ankle, identify outstanding VA medical records for the RO to 
secure, and complete the enclosed forms authorizing release 
of the veteran's private treatment records so that the RO 
could secure and associate them with the claims file.  In 
addition, in a telephone conversation with the veteran in 
October 1997, the RO inquired as to the VA facilities where 
the veteran had received medical treatment.  Thereafter, in a 
letter dated November 1997, the RO informed the veteran that 
her claim was being delayed as the RO had requested and was 
waiting to receive the veteran's VA hospital records.  

As well, in Remands dated April 1997 and March 1999, the 
Board explained that the objective medical evidence of record 
was inadequate to evaluate thoroughly the veteran's claim.  
The Board then requested the RO to afford the veteran VA 
examinations, during which examiners could determine whether 
the veteran had instability of the right ankle and discuss in 
detail all functional loss, including additional range of 
motion loss, that was due to the veteran's right ankle 
disability.  Thereafter, in a letter dated October 2002, the 
RO informed the veteran that such an examination was being 
scheduled and that if she failed to report to this 
examination, her claim would be evaluated based on the 
available evidence of record.  

In addition, in rating decisions dated August 1993 and 
February 1995, letters notifying the veteran of those 
decisions, a statement of the case issued in November 1993, 
and supplemental statements of the case issued in May 1996, 
April 1998 and November 2002, the RO informed the veteran of 
the reasons for which her claim had been denied and of the 
evidence still needed to substantiate her claim, notified her 
of all regulations pertinent to her claim, and provided her 
an opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of her claim.  

As required by the VCAA, VA also fulfilled its duty to assist 
the veteran in obtaining and fully developing all of the 
evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to her claim, including 
private treatment records, and since then, the veteran has 
not identified any other outstanding evidence that needs to 
be secured.  The RO and the Board also developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claim.  After the veteran filed her claim for a 
higher initial evaluation for a right ankle disability, the 
RO afforded the veteran a VA examination, during which an 
examiner discussed the severity of the veteran's disability.  
During the hearing held in January 1997, the veteran disputed 
the adequacy of this examination, which was conducted in 
February 1994.  Specifically, she argued that the VA 
examiner's findings were made without the benefit of a review 
of the veteran's service medical records.  In response to 
this testimony, the Board twice remanded the veteran's claim 
to the RO with instructions to afford the veteran additional 
examinations.  These examinations were conducted in March 
1998 and October 2002.

Given that VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran seeks a higher initial evaluation for her right 
ankle disability.  In written statements submitted in support 
of her appeal and during her personal hearing, the veteran 
alleged that the evaluation currently assigned this 
disability did not accurately reflect the severity of her 
right ankle symptomatology.  She indicated that her 
disability manifested as pain, instability and excessive 
range of motion, often caused her to fall and reinjure 
herself (most recently in 1995), necessitated the occasional 
use of a brace, and precluded her from wearing shoes that 
were uncomfortable, including heels.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2002). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints due to healed injury are entitled to at least the 
minimum compensable evaluation for the joint.  38 C.F.R. § 
4.59 (2002).

In this case, the RO evaluated the veteran's right ankle 
disability pursuant to DC 5271.  Under 38 C.F.R. § 4.71a, DC 
5271 (2002), a 10 percent evaluation is assignable for 
moderate limited motion of the ankle.  A 20 percent 
evaluation is assignable for marked limited motion of the 
ankle.  An evaluation in excess of 10 percent for a right 
ankle disability may also be assigned if the evidence 
establishes ankylosis of the ankle or malunion of the os 
calcis or astragalus with marked deformity.  See 38 C.F.R. § 
4.71a, DCs 5270, 5272, 5274 (2002).  As explained below, 
based on the above criteria, the veteran's right ankle 
disability picture more nearly approximates the criteria for 
the 10 percent evaluation that has been assigned since June 
29, 1993.

The veteran had active service from February 1986 to June 
1993.  Prior to this time period, in 1969, she fractured her 
right ankle.  During a Reserve physical conducted in March 
1978, an examiner noted that the veteran had no sequelae of 
that injury.  During Reserve duty in May 1978 and December 
1985, however, the veteran again injured her right ankle.  
First, she slipped on the floor in an emergency room.  
Second, she fractured her talar dome after twisting her right 
ankle during training.  An examiner noted that the fracture 
may have been old and was not producing swelling, a positive 
drawer sign or instability.  Rather, there was tenderness 
over the medial aspect of the right ankle.  An examiner 
initially placed the veteran's right ankle in a cast brace.  
Eleven days later, an examiner again noted tenderness, but no 
swelling and good ankle motion.  He administered an ace wrap.  

In October 1986, the veteran complained of pain and giving 
out in her right ankle.  She underwent an arthroscopy and 
subsequently developed cellulitis, which necessitated further 
hospitalization.  By November 1986, the veteran was still 
sore and had some erythema, dorsiflexion to 10 degrees and 
plantar flexion to 20 degrees.  Subsequently, she reported 
doing better, with some pain and more stability.  By December 
1986, the cellulitis had resolved.  The examiner noted 
dorsiflexion to zero degrees only with no pain.  In June 
1987, the veteran expressed right ankle complaints and an 
examiner placed the veteran on a physical profile that 
forbade running.  He diagnosed right ankle arthritis.  The 
veteran expressed additional right ankle complaints two years 
later.  During a follow-up visit in July 1989, the veteran 
reported that her right ankle still slipped.  The examiner 
noted that the veteran had dorsiflexion to 10 degrees, 
plantar flexion to 30 degrees, supination to 25 degrees, 
eversion to 10 degrees, no effusion and a positive anterior 
drawer sign.  During an "Over 40" examination in April 
1990, the veteran reported a history of a fractured right 
ankle and indicated that she had decreased range of motion.  
The examiner noted right ankle arthritis.  During a Medical 
Evaluation Board examination in February 1983, an examiner 
noted that the veteran had chronic right ankle pain status 
post scope with subsequent osteomyelitis.  Medical and 
Physical Evaluation Boards ultimately found the veteran unfit 
for duty based primarily on a back disorder.  The reports on 
which the Boards based their decisions reflect a history of a 
right ankle injury that had become asymptomatic.

During a VA examination conducted in February 1994, the 
veteran reported that her right ankle occasionally gave out 
and hurt in cold weather, precluded her from running, but not 
exercising, and necessitated the occasional use of an ace 
bandage and over-the-counter medication.  An examiner noted 
that the veteran had no tenderness, effusion or deformity of 
the right ankle.  He also noted that there was an old scar on 
the right and that the veteran had dorsiflexion to 12 
degrees, plantar flexion to 45 degrees, inversion to 5 
degrees and eversion to 3 degrees.  X-rays revealed no 
evidence of a fracture or dislocation of the right ankle and 
no arthritis, but irregularity of the medial margin of the 
articular surface of the talus probably related to previous 
surgery.  The examiner diagnosed status post surgical repair 
of the right ankle fracture with residual weakness and pain.  

In September 1994, the veteran sought private care after 
reinjuring her right ankle when she stepped wrongly on the 
ground and felt pain.  She subsequently developed swelling 
and warmth in the right ankle, which an ace bandage did not 
alleviate.  A private physician found tenderness in the area 
of the talofibular ligament, very subtle warmth, no swelling 
and a stable ankle joint.  He diagnosed a probable ankle 
sprain or resolving traumatic gout.  He fitted the veteran 
with an air splint and recommended the use of Motrin.  

The veteran reinjured her right ankle in April 1995, when she 
walked across the street without turning her ankle and felt a 
burning, shooting pain in the medial aspect of the ankle.  
During two visits in April 1995, different private physicians 
noted the following symptomatology: pain to eversion of the 
foot against resistance; tenderness along the posteromedial 
aspect of the medial malleolus; strength in the posterior 
tibial muscle, but with pain; full dorsiflexion, an intact 
tendon; and no sense of induration.  The first physician 
thought the veteran had a partial rupture of the posterior 
tibialis tendon and placed her right ankle in an air splint.  
The second physician noted that the veteran had little 
discomfort when wearing the splint.  He diagnosed a 
questionable Achilles strain, indicated that he doubted there 
was a rupture, and noted that the area of injury was the 
setting of a chronic ankle problem.  

In June 1995, on referral from the second physician, the 
veteran sought additional private care for her right ankle.  
She reported that the air cast she had been using helped and 
that she was pain free, but still had right ankle 
instability.  The private physician noted: a scar in the 
anterior area of the ankle joint; no effusion or erythema; 
good range of motion; a tendency for the veteran's ankle to 
open a bit with a varus stress to the lateral aspect of the 
calcaneus (which the examiner characterized as mild laxity); 
a neurovascularly intact and pain-free right foot; and 
tenderness in the anterior tibial fibular ligament.  She 
diagnosed minimal laxity of the right ankle and recommended 
rehabilitation to strengthen the ankle.  

The veteran saw another private physician two weeks later in 
June 1995.  On that date, she reported that she kept active 
canoeing, playing softball and swimming.  That physician 
noted that the veteran had: a slight right-sided limp; 
diffuse swelling of the ankle; nontender medial and lateral 
malleolus; puffiness anteriorly; a well-healed anterior 
medial incision; dorsiflexion to 5 degrees; plantar flexion 
to 40 degrees; inversion to 30 degrees; eversion to 0 
degrees; working tendons; an intact distal neurovascular 
examination; slight laxity of the anterior drawer; and a 
slight rash around the ankle, possibly due to a bug bite.  X-
rays revealed minimal fluid in the posterior aspect of the 
right ankle joint with no marked degenerative changes and 
some soft tissue swelling.  The private physician diagnosed 
right ankle instability and pain and recommended that the 
veteran be considered 10 percent disabled due to right ankle 
instability, pain and swelling with the possibility of 
arthritis in the future.  During a follow-up visit several 
days later, another private physician noted that the 
veteran's red, pruritic right ankle rash had caused puffiness 
in the right ankle, but had improved with medication.  

During her personal hearing conducted in January 1997, the 
veteran testified that she did not seek additional right 
ankle treatment since the 1995 visits with the private 
physicians.  Rather, she continued to take over-the-counter-
medication for pain control and intermittently used a brace 
to help with her problems of instability.   

Since the personal hearing, the veteran has undergone two 
additional VA examinations.  During a VA joints examination 
conducted in March 1998, the veteran reported that she had 
pain, occasional swelling and instability in the right ankle, 
which she attempted to alleviate by wearing flats, sneakers 
or boots.  She indicated that her right ankle gave way on 
irregular surfaces, causing pain, warmth and swelling.  The 
examiner noted: tenderness over the anterior border of the 
calcaneus; tenderness on motion of the talotibial joint; 
forward flexion moving through an arc of 45 degrees before 
pain occurred; extension to 10 degrees; inversion to 40 
degrees before pain occurred; normal, painless eversion; and 
intact peripheral pulses.  X-rays revealed a deformity of the 
talotibial joint from a previous surgery and no recent 
fractures.  

During a VA joints examination conducted in March 1998, the 
veteran reported that she had pain, occasional swelling and 
instability in the right ankle, which she attempted to 
alleviate by wearing flats, sneakers or boots.  She indicated 
that her right ankle gave way on irregular surfaces, causing 
pain, warmth and swelling.  The examiner noted: tenderness 
over the anterior border of the calcaneus; tenderness on 
motion of the talotibial joint; forward flexion moving 
through an arc of 45 degrees before pain occurred; extension 
to 10 degrees; inversion to 40 degrees before pain occurred; 
normal, painless eversion; and intact peripheral pulses.  X-
rays revealed a deformity of the talotibial joint from a 
previous surgery and no recent fractures.  

Multiple medical records were received from Bassett Health 
Care for the period from 2000-2001.  The treatment records 
primarily concerned disabilities not pertinent to this 
appeal.  A past history of right ankle pain was noted in 
April 2000.  In January 2001, on general examination, no 
acute swelling of the ankles was noted.  No specific findings 
referable to the residuals of the right ankle fracture were 
noted.

During a VA joints examination conducted in October 2002, the 
veteran reported that, since her last examination, her right 
ankle essentially had not changed.  She explained that, in 
cold weather, it tended to flare up or increase in pain and 
swelling for up to two weeks.  She indicated that she had 
difficulty ascending a grade due to pain, but was able to 
walk one-half mile and use a reclining bike for 15 minutes 
without pain.  She denied fatigue on ambulation and 
neurovascular complaints, but reported that she had limited 
range of motion and had fallen two or three times since the 
last examination due to instability of the right ankle.  She 
indicated that her right ankle did not affect her teaching 
and did not interfere with long-distance driving.  The 
examiner noted that the veteran's right ankle was 36 
centimeters in circumference as compared to her left ankle, 
which was 35 centimeters in circumference.  The examiner also 
noted that the veteran had 52 degrees of arc in flexion and 
extension on the right as compared to 55 degrees of arc in 
flexion and extension on the left, inversion to 28 degrees on 
the right as compared to 34 degrees on the left, eversion to 
12 degrees on the right as compared to 22 degrees on the 
left, no increase in temperature or calluses on the plantar 
surfaces of the feet, uniform wearing of the shoes, no 
instability or hyperextensibility, intact pulses, deep tendon 
reflexes and sensation.  X-rays revealed, in pertinent part, 
minimal degenerative disease medially. 

The above evidence establishes that, since the RO service 
connected the veteran's right ankle disability, this 
disability has objectively manifested as tenderness over the 
talotibial joint and occasional swelling and no more than 
moderate limitation of motion with occasional weakness and 
pain.  Once, in 1995, after the veteran reinjured her right 
ankle, a private physician noted that the veteran had right 
ankle instability.  However, during all other evaluations, 
examiners noted no instability or a stable right ankle joint.  
Following the reinjury in 1995, two private physicians also 
noted mild laxity, but again, during all other evaluations, 
examiners noted no such residual.  In addition, with regard 
to limitation of motion, the veteran exhibited the least 
amount of range during active service, when examiners noted 
dorsiflexion to 0 degrees and plantar flexion to 20 or 30 
degrees.  See 38 C.F.R. § 4.71, Plate II (2002) (reflecting 
normal range of dorsiflexion from 0 to 20 degrees and normal 
range of plantar flexion from 0 to 45 degrees).  Since 
discharge, examiners have noted dorsiflexion from 0 to 5 
(after the 1995 reinjury), 0 to 12 or 0 to 20 degrees, and 
plantar flexion from 0 to 40 and 0 to 45 degrees.  With the 
exception of the limitation of dorsiflexion shown immediately 
following the 1995 injury, these range of motion findings 
indicate that, at worst, the veteran has had approximately 60 
percent of her range of dorsiflexion and 90 percent range of 
her range of plantar flexion.  While the veteran occasionally 
has had her range of motion limited by pain and/or weakness 
her loss of motion more nearly approximates a finding of 
moderate and is not of such severity as to be considered to 
be marked. 

This evidence satisfies the criteria for an initial 10 
percent evaluation for a right ankle disability under 38 
C.F.R. § 4.71a, DC 5271.  It does not satisfy the criteria 
for an initial evaluation in excess of 10 percent, however, 
because it does not include clinical findings or a medical 
opinion establishing that the veteran's limitation of motion 
of the right ankle is more than moderate, or marked.  In 
fact, the veteran's private physician has specifically 
indicated that the right ankle disability is 10 percent 
disabling.  

An initial evaluation in excess of 10 percent is also not 
assignable under 38 C.F.R. §§ 4.40, 4.45, as interpreted in 
DeLuca, 8 Vet. App. at 202, because there is no indication 
that, during the examinations, any noted weakness or pain 
limited the veteran's ability to function to an extent 
greater than was shown during range of motion testing.  An 
initial evaluation in excess of 10 percent is also not 
assignable under DC 5270, 5272 or 5274 because the evidence 
does not establish that the veteran's right ankle is 
ankylosed or that the veteran has a malunion of the os calcis 
or astragalus with a moderate deformity. 

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's right ankle 
disability.  The veteran does not contend, and the evidence 
does not establish, that this disability, alone, causes 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitates 
frequent periods of hospitalization.  In fact, during her 
personal hearing and most recent VA examination, the veteran 
indicated that, although her teaching position required that 
she stand for two hours at a time while in the laboratory, 
her back, rather than her right ankle, caused her to 
experience pain during those periods of standing.  She also 
indicated that she had not sought treatment, inpatient or 
otherwise, for her right ankle disability since 1995.  In 
light of the foregoing, the veteran's claim does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for an initial evaluation in excess of 10 percent for a right 
ankle disability have not been met.  The preponderance of the 
evidence is against the veteran's claim for this benefit.  
This claim must therefore be denied.  In reaching its 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a right ankle fracture is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

